DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The species election requirement has been withdrawn.  Claims 1-20 are free of the prior art of record and are allowable.

Examiner Initiated Interview
	On February 25th, 2022, the examiner contacted applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art is Fomsgaard (US PGPub 20170246295).  Fomsgaard teach nucleotide sequences encoding influenza HA and NA influenza genes with high sequence similarity (greater than 80%) to SEQ ID NO:s 10, 12, 14 and 16, however, they do not teach linking these sequences or using linkers to connect these sequences and also including at least one cleavage site as required by the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Richard Kane on 2/25/2022.
The application has been amended as follows: 
IN THE SPECIFICATION:
Please insert the following newly written lines of the specification at lines 33-35 of page 13 of the specification:

-- programs may be used. See http://www_ncbi_nim_nih_gov. Alternatively, sequence identity may be calculated after the sequences have been aligned e.g. by the BLAST program in the EMBL database (www_ncbi_nlm_gov/cgi-bin/BLAST). --

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648